Lawrence, Judge:
The three appeals listed in schedule “A,” hereto attached and made a part hereof, involve the question of the proper value of certain bottle caps imported from Holland.
Said appeals have been submitted for decision upon a stipulation in which it has been agreed that the issues herein are the same in all material respects as the issues in Budde & Westermann v. United States, 22 Cust. Ct. 441, Reap. Dec. 7699, and the record in that case has been admitted in evidence herein. Counsel have also agreed upon certain values as representing the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and that there was no higher foreign value.
Upon the agreed statement of facts, and following the cited authority, I find the proper dutiable export value of the bottle caps in question to be:
Gold bronze_ 30/45 FL 6.85
Colored wax_ 30/45 FL 6.55
Bronze..__ 29/53 FL 8.35
all net packed, less ocean freight and marine insurance. Judgment will issue accordingly.